          Case 1:19-cr-00018-ABJ Document 17-2 Filed 01/30/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                      ORDER

         UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                               Case 1:19-cr-00018-ABJ


         ROGER J. STONE, JR.

                     Defendant.
         _________________________________/


             ORDER GRANTING MOTION FOR PRO HAC VICE ADMISSION
                       OF ATTORNEY TARA A. CAMPION

         The Court has reviewed Defendant Roger J. Stone’s Motion for Admission of Attorney

Tara A. Campion pro hac vice. Upon consideration of the Motion, the Court GRANTS attorney

Tara A. Campion pro hac vice admission to this Court.



Dated:    _____________
                                          HONORABLE AMY BERMAN JACKSON
                                          UNITED STATES DISTRICT COURT JUDGE
